   Case 2:20-cr-00102-MHT-JTA Document 124 Filed 03/02/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
   v.                                 )             2:20cr102-MHT
                                      )                  (WO)
KEYIWAN RECHARD HUMPHREY              )


                                  ORDER

    This      cause   is    before        the   court   on   the   parties’

joint agreement to continue the trial, as indicated on

the record during the status conference on March 2,

2021.    For the reasons set forth below, the court finds

that jury selection and trial, now set for March 15,

2021, should be continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited      by   the   requirements       of   the    Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
      Case 2:20-cr-00102-MHT-JTA Document 124 Filed 03/02/21 Page 2 of 3




       an   information   or  indictment   with   the
       commission of an offense shall commence within
       seventy days from the filing date (and making
       public) of the information or indictment, or
       from the date the defendant has appeared
       before a judicial officer of the court in
       which such charge is pending, whichever date
       last occurs."

§ 3161(c)(1).         The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."          § 3161(h)(7)(A).             In    granting      such     a

continuance,        the    court     may    consider,       among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).                    The Act also

excludes from the 70-day period “delay resulting from

any      proceeding,        including       any     examinations,          to

determine the mental competency or physical capacity of

the defendant.”         § 3161(h)(1)(A).

                                      2
      Case 2:20-cr-00102-MHT-JTA Document 124 Filed 03/02/21 Page 3 of 3




       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Humphrey in a speedy trial.

The court has not yet held a hearing on Humphrey’s

competency to stand trial, and further examination may

be necessary before the court can determine whether he

is competent.         Both parties agree that the trial must

be    continued       to    allow     the    competency      process        to

proceed.        The court finds that a continuance of the

trial is necessary in order to allow sufficient time

for    Humphrey’s      competence      to   be   evaluated     and,     once

that is complete, for the parties to prepare for trial.

                                     ***

       Accordingly,        it   is   ORDERED     that,    based    on      the

parties’ joint agreement, the jury selection and trial,

now set for March 15, 2021, are continued generally.

       DONE, this the 2nd day of March, 2021.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE




                                      3
